DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/28/2022 is acknowledged and entered by the Examiner. Claim 1 has been amended. Claims 1-6 are currently pending in the instant application.  
The rejection of claims 1-6 under 35 U.S.C. 102(a)(1) as anticipated by Kverel (US 2016/0046501 Al) is withdrawn in view of Applicant’s amendment and remark.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/01/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Examiner’s Statement of Reason for Allowance
Claims 1-6 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 02/28/2022, have been carefully reviewed and searched. The closest new prior art found is to US 2005/0101718 A1 (hereinafter Lechtenboehmer). Lechtenboehmer discloses a rubber composition comprises A) an elastomer and a combination of rubber reinforcing carbon black and silica aggregate (See [0019]-[0020] and [0025]-[0027]). 
	Lechtenboehmer does not disclose a filler material including a plurality of nano-mix additive particles (silica aggregate) integrated with the plurality of carbon particles (rubber reinforcing carbon black) on a particle level, the plurality of nano-mix additive particles configured to form one or more aggregates with at least some of the plurality of carbon particles as required in amended claim 1. Therefore, claim 1 are allowable over the prior art of record. Claims 2-6 depend from claim 1 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761